DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-24 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No. 10,892,995 (995' Patent). Although the claims at issue are not identical to that of the 995' Patent, they are not patentably distinct as the current Application is anticipated by the claim scope of the 995' Patent.
For example, as per claim 19, the 995’ Patent claims teach a surgical hub within a surgical hub network, comprising:
a control circuit comprising a processor, wherein the control circuit is configured to determine a priority of information collected during a surgical procedure based on a requirement of a surgical device used during the surgical procedure in communication with the surgical hub (see claim 1, col. 53, lines 50-60)

	wherein the surgical device comprises a smart surgical device (although not expressly described, the ability for the surgical device to communicate data as suggested in claim 1, col. 53, lines 50-60, implies a smart surgical device);
	wherein the requirement of the smart surgical device comprises data processed by a device component of an associated system (see claim 6, col. 54, lines 19-24, “wherein the controller is configured to prioritize a communication traffic flow within the surgical hub network”, which implies at least an associated system within the surgical hub network); and
	wherein the controller is configured to increase a priority of communication of the data processed by the device component between the device component of the associate system and the smart surgical device from a low priority to a higher priority ( see claim 6, col. 54, lines 19-24, “wherein the controller is configured to adjust the communication traffic flow to enable a more critical piece of data to take priority over a less critical piece of data”).

	As per claim 20, the 995’ Patent claims do not teach wherein the smart surgical device comprises an advanced energy combo device.
	As per claim 21, the 995 Patent claims do not teach wherein the data processed by the device component of the associated system comprises imaging data from an advance visualization module.	
	As per claim 22, the 995’ Patent claims do not teach wherein the imaging data comprise one or more of a tissue type, a tissue thickness, or a tissue collagen level.
	Nevertheless such features/devices were well known in the art of telesurgery at the time of the earliest effective filing date of Applicant’s claimed invention. See for example, Scott et al. (US 2009/0270678)(“Scott”) which teaches the communication of imaging data comprise one or more of a tissue type, a tissue thickness, or a tissue collagen level (i.e., “provides a "magnified" view that allows the surgeon to identify specific tissue types and characteristics”, see ¶0012) from an advanced energy combo device electronic (i.e., “endoscope”, see ¶0013) to an advance visualization module (i.e., “visual imaging system”, see ¶0013).	
	It would have been obvious to a person having ordinary skill in the art to modify the teachings of the 995’ Patent for communicating imaging data from an advanced energy combo device electronic to an advance visualization module as taught by Scott within the surgical hub network described by the 995’ Patent claims. The motivation for doing so would have been to take advantage of the benefits associated with such imaging systems (e.g., provide surgeons with a "magnified" view that allows the surgeon to identify specific tissue types and characteristics, see Scott ¶0012).

As per claim 23, the 995’ Patent claims further teaches wherein the controller is further configured to determine that the surgical device and the device component of the associated system exist within the surgical hub network (see claim 6, col. 54, lines 19-24, “wherein the controller is configured to prioritize a communication traffic flow within the surgical hub network”, which implies at least determining the surgical hub network devices (e.g., the surgical device and the device component of the associated system) in order to facilitate a communication flow between devices). 

As per claim 24, the 995’ Patent claims further teaches wherein the controller is further configured to increase a priority of one or more processes executed by the device component of the associated system from an initial priority, thereby increasing a rate of communication data from the device component to the surgical device (see claim 6, col. 54, lines 19-24).

Allowable Subject Matter
Claims 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For similar reasons as parent application 16/182227 (US Patent No. 10,892,995), the prior art does not teach or render obvious, before the earliest effective filing date of Applicant's claimed invention, in the specific combinations and manner recited within the claims, the features of:	
	“…a control circuit comprising a processor, wherein the control circuit is configured to determine a priority of information collected during a surgical procedure based on a requirement of a surgical device used during the surgical procedure in communication with the surgical hub; 
	wherein the surgical device comprises a smart surgical device;
	wherein the requirement of the smart surgical device comprises data processed by a device component of an associated system; and
	wherein the controller is configured to increase a priority of communication of the data processed by the device component between the device component of the associate system and the smart surgical device from a low priority to a higher priority.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441